STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                    NO.    2022    KW   0123

VERSUS


JOSEPH      PHILLIS                                                          MRex      28,       2022




In   Re:          Joseph     Phillis,        applying         for    supervisory       writs,      21st
                  Judicial         District     Court,         Parish       of    Tangipahoa,       No.
                  unknown.




BEFORE:           McDONALD,        LANIER,    AND    WOLFE,     JJ.


        WRIT      DENIED.      We are        advised by the           Office       of the    Clerk of
Court      of     Tangipahoa         Parish     that      a    Motion       for     Release      and    a

Motion      and    Order     for    Criminal    Minutes        are    not   of    record.


                                                    imm
                                                    WIL

                                                    EW




COURT           APPEAL,      FIRST    CIRCUIT




           PUTCLERK          OF    COURT
                 FOR   THE   COURT